Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10839785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recite the broader version or obvious variant  of the claims 1-20 of the cited patent: For example, claims 1 and 11 are the broader version of claim 1 and 11 of U.S. Patent No. US 10839785; regarding claim 2, 3, 12 and 13 of the instant application, although claim 1 and 11 of U.S. Patent No. US 10839785 does not mention the limitations “ feed-forward microphone is located outside the acoustic structure”  and “ feedback microphone is located inside the acoustic structure”, it would have been obvious that the microphone could have been located either inside or outside of the acoustic structure based on designer’s choice since no unexpected results would have been produced due to the location of the microphones; regarding claims 5, 10, 15  they are just the broader version of claims 1 and 11 of the cited patent 10839785; regarding claims 6, 8,16 and 18, claim 1 of the cited patent 10839785 teaches everything as recited in claims 6 and 16 of the instant application except the limitations “first and second earbuds are connected via a cord”,this limitation would have been obvious since it would have been determined base on designer’s choice whether there is a need to prevent the earbuds being easily lost and there is no unexpected results are produced; Claim 1 of the cited patent 10839785 teaches everything as recited in claims 8 and 18 of the instant application except the limitation stating “a module attached to the cord; and processing circuitry contained within the module”, however, placing the processing circuity within a module and then attach the module to the cord would have been obvious based on designer’s preference since no unexpected results would be produced; regarding claims 7 and 17, claim 1 of the cited patent 10839785 teaches everything except the limitation stating “processing circuity contained within the first and second earbuds”, however, placing the processing circuity within the two earbuds would have been obvious based on designer’s preference since no unexpected results would be produced; regarding claims 9 and 19 , they recite the same invention with obvious wording variation; regarding claims 4 and 14, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10839785 B2 in view of prior art US 20090103764 for the following reasons: although claim 1 of the US Patent 10839785  does not mention the limitation“an ear tip configured to seal the acoustic structure to an ear canal” as recited in claims 4 and 14 of the instant application, however, the prior art US 20090103764 A1 teaches this limitation (Fig. 1A, item 106, ¶ [0048]: “the ear tips can operate to substantially seal against a user's ear”). Therefore, it would have been obvious to apply the teaching of the prior art reference to the claimed invention of the cited patent in order to arrive at the claimed invention as recited in the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. US 10224016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recite the broader version or obvious variant of the claims of the claims of the cited patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. US 9905216 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recite the broader version or obvious variant of the claims of the claims of the cited patent.


US 10839785 B2
Instant
1. A noise cancelling headset comprising: a first feed-forward microphone; a second feed-forward microphone; a first feedback microphone; a second feedback microphone; a first output driver configured to receive a first antinoise signal based on a combination of input from the first feed-forward microphone and the first feedback microphone; and 
    2. The headset of claim 1, wherein the voice signal of the user of the headset is generated by equalizing and then mixing together the input from the first feedback microphone, the second feedback microphone, the first feed-forward microphone, and the second feed-forward microphone. 
    3. The headset of claim 2, wherein equalizing the input from the first and second feedback microphones includes passing predominantly lower-frequency sounds corresponding to body-conducted voiced sounds. 
    4. The headset of claim 3, wherein equalizing the input from the first and second feed-forward microphones includes passing predominantly higher-frequency sounds corresponding to air-conducted unvoiced sounds missing from 
    5. The headset of claim 1, wherein the voice signal of the user of the headset is generated by combining and then equalizing the input from the first feedback microphone and the second feedback microphone, and by combining and then equalizing the input from the first feed-forward microphone and the second feed-forward microphone. 
    6. The headset of claim 1, wherein the voice signal of the user of the headset is generated by producing a binaural voice signal, the binaural voice signal produced by combining the first feedback microphone with the first feed-forward microphone and by combining the second feedback microphone with the second feed-forward microphone. 
    7. The headset of claim 1, wherein the voice signal of the user of the headset is generated by applying noise suppression techniques to and then combining the input from the first feedback microphone, the second feedback microphone, the first feed-forward microphone, and the second feed-forward microphone. 
    8. The headset of claim 1, wherein the voice signal of the user of the headset is generated by further using 
    9. The headset of claim 8, wherein the input from the first and second feed-forward microphones and the input from the additional external microphones are combined using array processing to improve a related signal-to-noise ratio and/or a related voice-to-noise ratio. 
    10. The headset of claim 1, wherein the voice signal of the user of the headset is generated by comparing combined input from the first feedback microphone and the second feedback microphone with combined input from the first feed-forward microphone and the second feed-forward microphone. 
    11. A method of generating a voice signal of a user of a noise cancelling headset that includes a first feed-forward microphone, a second feed-forward microphone, a first feedback microphone, and a second feedback microphone, the method comprising: receiving, at a first output driver, a first antinoise signal based on a combination of input from the first feed-forward microphone and the first feedback microphone; and receiving, at a second output driver, a second antinoise signal based on a combination of input from the second feed-forward microphone and the second feedback microphone; 
    12. The method of claim 11, wherein generating the voice signal of the user of the headset includes equalizing and then mixing together the input from the first feedback microphone, the second feedback microphone, the first feed-forward microphone, and the second feed-forward microphone. 
    13. The method of claim 12, wherein equalizing the input from the first and second feedback microphones includes passing predominantly lower-frequency sounds corresponding to body-conducted voiced sounds. 
    14. The method of claim 13, wherein equalizing the input from the first and second feed-forward microphones includes passing predominantly higher-frequency sounds corresponding to air-conducted unvoiced sounds missing from the body-conducted voice sounds. 
    15. The method of claim 11, wherein generating the voice signal of the user of the headset includes combining and then equalizing the input from the first feedback 
    16. The method of claim 11, wherein generating the voice signal of the user of the headset includes producing a binaural voice signal, the binaural voice signal produced by combining the first feedback microphone with the first feed-forward microphone and by combining the second feedback microphone with the second feed-forward microphone. 
    17. The method of claim 11, wherein generating the voice signal of the user of the headset includes applying noise suppression techniques to and then combining the input from the first feedback microphone, the second feedback microphone, the first feed-forward microphone, and the second feed-forward microphone. 
    18. The method of claim 11, wherein generating the voice signal of the user of the headset further includes using input from additional external microphones. 
    19. The method of claim 18, wherein the input from the first and second feed-forward microphones and the input from the additional external 
    20. The method of claim 11, wherein generating the voice signal of the user of the headset includes comparing combined input from the first feedback microphone and the second feedback microphone with combined input from the first feed-forward microphone and the second feed-forward microphone. 


2. The noise cancelling earbuds of claim 1, wherein the feed-forward microphone is located outside the acoustic structure. 
3. The noise cancelling earbuds of claim 1, wherein the feedback microphone is located inside the acoustic structure. 
4. The noise cancelling earbuds of claim 1, further comprising an ear tip configured to seal the acoustic structure to an ear canal. 
5. The noise cancelling earbuds of claim 1, wherein the feed-forward microphone, the feedback microphone, the output driver, and the acoustic structure are all part of a first earbud, and the noise cancelling earbuds include a second earbud that comprises: an additional feed-forward microphone; an additional feedback microphone; an additional output driver configured to receive an additional antinoise signal based on a combination of input from the additional feed-forward microphone and the additional feedback microphone; and an additional acoustic structure 
6. The noise cancelling earbuds of claim 5, wherein the first and second earbuds are connected via a cord. 
7. The noise cancelling earbuds of claim 5, further comprising processing circuitry contained within the first and second earbuds. 
8. The noise cancelling earbuds of claim 6, further comprising: a module attached to the cord; and processing circuitry contained within the module. 
9. The noise cancelling earbuds of claim 5, wherein the voice signal of the user of the noise cancelling earbuds is generated by further using input from the additional feed-forward microphone and the additional feedback microphone. 
10. The noise cancelling earbuds of claim 1, further comprising an additional microphone that is external to the acoustic structure, wherein input from the feed-forward microphone and the additional microphone is used to produce an array-filtered signal that is used to generate the voice signal of the user of the noise cancelling earbuds. 
11. A method of generating a voice signal of a user of 
12. The method of claim 11, wherein the feed-forward microphone is located outside the acoustic structure. 
13. The method of claim 1,1 wherein the feedback microphone is located inside the acoustic structure. 
14. The method of claim 11, wherein the noise cancelling earbuds further include an ear tip configured to seal the acoustic structure to an ear canal. 
15. The method of claim 11, wherein the feed-forward microphone, the feedback microphone, the output driver, and the acoustic structure are all part of a first earbud, and the noise cancelling earbuds further include a second earbud, the second earbud including an additional feed-forward microphone, an 
16. The method of claim 15, wherein the first and second earbuds are connected via a cord. 
17. The method of claim 15, wherein the noise cancelling earbuds further include processing circuitry contained within the first and second earbuds. 
18. The method of claim 16, wherein the noise cancelling earbuds further include: a module attached to the cord; and processing circuitry contained within the module. 
19. The method of claim 15, wherein the generating of the voice signal of the user of the noise cancelling earbuds further includes using input from the additional feed-forward microphone and the additional feedback microphone. 
20. The method of claim 11, wherein the noise cancelling earbuds further include an additional microphone that is 



US 10224016 B2
Instant
1. A noise cancelling headset comprising: an earpiece comprising a first feedback microphone, a first feed-forward microphone, and an output driver; a noise cancellation system comprising, for each earpiece, a noise cancellation feedback filter receiving an input from at least the first feedback microphone and producing a noise cancellation filtered feedback signal; a noise cancellation feed-forward filter receiving an input from at least the first feed-forward microphone and producing a noise cancellation filtered feed-forward signal; a noise cancellation summer combining the noise cancellation filtered feedback 
    2. The headset of claim 1 further comprising a second feed-forward voice filter receiving an input from a second feed-forward microphone in the earpiece and producing a second voice-filtered feed-forward signal, wherein the first summer combines the first voice-filtered feed-forward signal with the second voice-filtered feed-forward signal. 
    3. The headset of claim 1 further comprising a second summer combining the first feed-forward microphone inputs and a second feed-forward microphone input and providing 
    4. The headset of claim 1 wherein: the earpiece further comprises an additional external microphone, and the first feed-forward voice filter comprises a feed-forward array processing filter receiving inputs from the first feed-forward microphone and the additional external microphone, and producing an array-filtered signal, wherein the first summer combines the array filtered signal with at least the voice-filtered feedback signal to produce the output signal. 
    5. The headset of claim 1 further comprising a second summer combining the first and second feed-forward microphone inputs and providing a summed feed-forward microphone signal to a comparator to be compared to the feedback microphone signal; an output of the comparator controlling operation of the feedback voice filter and the first feed-forward voice filter based on a comparison of the feedback microphone signal with the summed feed-forward microphone signal. 
    6. The headset of claim 5 wherein the output of the comparator deactivates the first feedback voice filter when the comparison indicates that the feedback microphone 
    7. The headset of claim 5 wherein the output of the comparator deactivates the first feed-forward voice filter when the comparison indicates that the feedback microphone signal has more signal content than the summed feed-forward microphone signals between 150 Hz and 500 Hz. 
    8. A method of generating a voice communication signal in an in-ear noise cancelling headset comprising an earpiece, the earpiece comprising a feedback microphone, a feed-forward microphone, and an output driver, the method comprising: filtering an input from the feedback microphone to produce a noise cancellation filtered feedback signal; filtering an input from the feed-forward microphone to produce a noise cancellation filtered feed-forward signal; combining at least the noise cancellation filtered feedback signal and the noise cancellation filtered feed-forward signal to produce a noise cancellation output signal; filtering the input from the feedback microphone to produce a voice-filtered feedback signal; filtering the input from the feed-forward microphone to produce a voice-filtered feed-forward signal; 
    9. The method of claim 8, further comprising: filtering the input from the feed-forward microphone in combination with a signal from an additional external microphone to produce an array-filtered signal, wherein the combining comprises combining the array-filtered signal with the voice-filtered feedback signal. 
    10. The method of claim 8, further comprising: combining the inputs from the first feed-forward microphone and a second feed-forward microphone, to produce a summed feed-forward microphone signal, comparing the feedback microphone signal to the summed feed-forward microphone signal, and based on the result of the comparison, controlling operation of the filtering of the feedback microphone input and the filtering of the feed-forward microphone input. 


2. The noise cancelling earbuds of claim 1, wherein the feed-forward microphone is located outside the acoustic structure. 

4. The noise cancelling earbuds of claim 1, further comprising an ear tip configured to seal the acoustic structure to an ear canal. 
5. The noise cancelling earbuds of claim 1, wherein the feed-forward microphone, the feedback microphone, the output driver, and the acoustic structure are all part of a first earbud, and the noise cancelling earbuds include a second earbud that comprises: an additional feed-forward microphone; an additional feedback microphone; an additional output driver configured to receive an additional antinoise signal based on a combination of input from the additional feed-forward microphone and the additional feedback microphone; and an additional acoustic structure housing the additional output driver. 
6. The noise cancelling earbuds of claim 5, wherein the first and second earbuds are connected via a cord. 
7. The noise cancelling earbuds of claim 5, further comprising processing 
8. The noise cancelling earbuds of claim 6, further comprising: a module attached to the cord; and processing circuitry contained within the module. 
9. The noise cancelling earbuds of claim 5, wherein the voice signal of the user of the noise cancelling earbuds is generated by further using input from the additional feed-forward microphone and the additional feedback microphone. 
10. The noise cancelling earbuds of claim 1, further comprising an additional microphone that is external to the acoustic structure, wherein input from the feed-forward microphone and the additional microphone is used to produce an array-filtered signal that is used to generate the voice signal of the user of the noise cancelling earbuds. 
11. A method of generating a voice signal of a user of noise cancelling earbuds, the noise cancelling earbuds including a feed-forward microphone, a feedback microphone, and an acoustic structure housing an output driver, the method comprising: receiving, at the output driver, an antinoise signal based on a combination of input from the feed-forward 
12. The method of claim 11, wherein the feed-forward microphone is located outside the acoustic structure. 
13. The method of claim 1,1 wherein the feedback microphone is located inside the acoustic structure. 
14. The method of claim 11, wherein the noise cancelling earbuds further include an ear tip configured to seal the acoustic structure to an ear canal. 
15. The method of claim 11, wherein the feed-forward microphone, the feedback microphone, the output driver, and the acoustic structure are all part of a first earbud, and the noise cancelling earbuds further include a second earbud, the second earbud including an additional feed-forward microphone, an additional feedback microphone, and an additional acoustic structure housing an additional output driver, wherein the method further comprises: receiving, at the additional output driver, an additional antinoise signal based on a combination of input from the additional feed-forward microphone and 
16. The method of claim 15, wherein the first and second earbuds are connected via a cord. 
17. The method of claim 15, wherein the noise cancelling earbuds further include processing circuitry contained within the first and second earbuds. 
18. The method of claim 16, wherein the noise cancelling earbuds further include: a module attached to the cord; and processing circuitry contained within the module. 
19. The method of claim 15, wherein the generating of the voice signal of the user of the noise cancelling earbuds further includes using input from the additional feed-forward microphone and the additional feedback microphone. 
20. The method of claim 11, wherein the noise cancelling earbuds further include an additional microphone that is external to the acoustic structure, and wherein the method further comprises: producing an array-filtered signal based on input from the additional microphone and the feed-forward microphone, wherein the generating of the voice signal of the user of the noise cancelling earbuds 



US 9905216 B2
Instant
1. A noise cancelling headset (100) comprising: first and second earpieces (102), each earpiece comprising a respective feedback microphone (104), a respective feed-forward microphone (110), and a respective output driver (112); a noise cancellation system comprising, for each earpiece, a noise cancellation feedback filter (302) receiving an input from at least the first feedback microphone and producing a noise cancellation filtered feedback signal, a noise cancellation feed-forward filter (304) receiving an input from at least the first feed-forward microphone and producing a noise cancellation filtered feed-forward signal, a noise cancellation summer (310, 320) combining the noise cancellation filtered feedback signal and the noise cancellation filtered feed-forward signal and producing a noise cancellation output signal, a first feedback voice filter (302) receiving an input from at least the first feedback microphone and producing a first voice-filtered feedback signal; a first feed-forward voice filter (304) receiving an 
    2. The headset of claim 1 further comprising a second feedback voice filter (308) receiving an input from the second feedback microphone and producing a second voice-filtered feedback signal, wherein the voice summer combines the first voice filtered feedback signal with the second voice filtered feedback signal. 
    3. The headset of claim 1 further comprising a second feed-forward voice filter (306) receiving an input from the second feed-forward microphone and producing a second voice-filtered feed-forward signal, wherein the voice summer combines the first voice-filtered feed-forward signal with the second voice-filtered feed-forward signal. 
    4. The headset of claim 1 further comprising a pre-filter summer (312) combining 
    5. The headset of claim 1 further comprising a pre-filter summer (314) combining the first and second feed-forward microphone inputs and providing a summed feed-forward microphone signal to the first feed-forward voice filter (318). 
    6. The headset of claim 1 further comprising: a second feedback voice filter (308) receiving an input from the second feedback microphone and producing a second voice-filtered feedback signal; a second feed-forward voice filter (306) receiving an input from the second feed-forward microphone and producing a second voice-filtered feed-forward signal; and a second voice summer (322) combining the second voice-filtered feedback signal with the second voice-filtered feed-forward signal to produce a second voice output signal. 
    7. The headset of claim 1 wherein: at least the first earpiece further comprises an additional external microphone (324R, 324L), and the first feed-forward voice filter comprises a feed-forward array processing filter (326R, 326L) receiving inputs from the first or second feed-forward microphone and the additional 
    8. The headset of claim 1 further comprising: a joint housing connected to cords leading from the earpieces, the joint housing including an array of microphones (330, 332); and an array processing filter (336) receiving inputs from the array of microphones and the first and second feed-forward microphones and producing an array-filtered signal; wherein the first voice summer (326) combines the array filtered signal with at least the first voice-filtered feedback signal to produce the output signal. 
    9. The headset of claim 1 further comprising a first comparison summer (350) combining the first and second feedback microphone inputs and providing a summed feedback microphone signal to a comparator (354); a second comparison summer (352) combining the first and second feed-forward microphone inputs and providing a summed feed-forward microphone signal to the comparator; an output of the comparator controlling operation of the first feedback voice filter (356) and the first feed-forward voice filter (358) based on a 
    10. The headset of claim 9 wherein the output of the comparator deactivates the first feedback voice filter when the comparison indicates that the summed feedback microphone signals have less signal content than the summed feed-forward microphone signals above 500 Hz. 
    11. The headset of claim 9 wherein the output of the comparator deactivates the first feed-forward voice filter when the comparison indicates that the summed feedback microphone signals have more signal content than the summed feed-forward microphone signals between 150 Hz and 500 Hz. 
    12. A method of generating a voice communication signal in an in-ear noise cancelling headset comprising two earpieces, each earpiece comprising a respective feedback microphone, a respective feed-forward microphone, and a respective output driver, the method comprising: filtering an input from at least the first feedback microphone to produce a first noise cancellation filtered feedback signal; filtering an input from at least the first feed-forward microphone to produce a first noise cancellation filtered 
    13. The method of claim 12, further comprising: filtering an input from the second feedback microphone to produce a second voice-filtered feedback signal, and combining the first filtered feedback signal with the second voice-filtered feedback signal. 
    14. The method of claim 12, further comprising: filtering the input from the first feed-forward microphone in combination with a signal from an additional external microphone to produce an array-filtered signal, wherein the combining comprises combining the array-filtered 
    15. The method of claim 12, further comprising: combining the inputs from the first and second feedback microphones, to produce a summed feedback microphone signal, combining the inputs from the first and second feed-forward microphones, to produce a summed feed-forward microphone signal, comparing the summed feedback microphone signal to the summed feed-forward microphone signal, and based on the result of the comparison, controlling operation of the filtering of the feedback microphone input and the filtering of the feed-forward microphone input. 


2. The noise cancelling earbuds of claim 1, wherein the feed-forward microphone is located outside the acoustic structure. 
3. The noise cancelling earbuds of claim 1, wherein the feedback microphone is located inside the acoustic structure. 
4. The noise cancelling earbuds of claim 1, further comprising an ear tip configured to seal the acoustic structure to an ear canal. 
5. The noise cancelling earbuds of claim 1, wherein 
6. The noise cancelling earbuds of claim 5, wherein the first and second earbuds are connected via a cord. 
7. The noise cancelling earbuds of claim 5, further comprising processing circuitry contained within the first and second earbuds. 
8. The noise cancelling earbuds of claim 6, further comprising: a module attached to the cord; and processing circuitry contained within the module. 
9. The noise cancelling earbuds of claim 5, wherein the voice signal of the user of the noise cancelling earbuds is generated by further using input from the additional feed-forward 
10. The noise cancelling earbuds of claim 1, further comprising an additional microphone that is external to the acoustic structure, wherein input from the feed-forward microphone and the additional microphone is used to produce an array-filtered signal that is used to generate the voice signal of the user of the noise cancelling earbuds. 
11. A method of generating a voice signal of a user of noise cancelling earbuds, the noise cancelling earbuds including a feed-forward microphone, a feedback microphone, and an acoustic structure housing an output driver, the method comprising: receiving, at the output driver, an antinoise signal based on a combination of input from the feed-forward microphone and the feedback microphone; and generating a voice signal of the user of the noise cancelling earbuds using input from the feed-forward microphone and the feedback microphone. 
12. The method of claim 11, wherein the feed-forward microphone is located outside the acoustic structure. 
13. The method of claim 1,1 wherein the feedback 
14. The method of claim 11, wherein the noise cancelling earbuds further include an ear tip configured to seal the acoustic structure to an ear canal. 
15. The method of claim 11, wherein the feed-forward microphone, the feedback microphone, the output driver, and the acoustic structure are all part of a first earbud, and the noise cancelling earbuds further include a second earbud, the second earbud including an additional feed-forward microphone, an additional feedback microphone, and an additional acoustic structure housing an additional output driver, wherein the method further comprises: receiving, at the additional output driver, an additional antinoise signal based on a combination of input from the additional feed-forward microphone and the additional feedback microphone. 
16. The method of claim 15, wherein the first and second earbuds are connected via a cord. 
17. The method of claim 15, wherein the noise cancelling earbuds further include processing circuitry contained within the first and second earbuds. 

19. The method of claim 15, wherein the generating of the voice signal of the user of the noise cancelling earbuds further includes using input from the additional feed-forward microphone and the additional feedback microphone. 
20. The method of claim 11, wherein the noise cancelling earbuds further include an additional microphone that is external to the acoustic structure, and wherein the method further comprises: producing an array-filtered signal based on input from the additional microphone and the feed-forward microphone, wherein the generating of the voice signal of the user of the noise cancelling earbuds further includes using the array-filtered signal. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 an are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110007907 A1).
Regarding claims 1 and 11, Park (US 20110007907 A1) discloses a noise cancelling earpiece or headset, Park does not state that the earpiece is an earbud, however, it would have been obvious that the earpiece of Park could have been in a form of earbud since earbuds are just another well-known functionally equivalent hands-free device to enable users to hear desired audio signals,  and method comprising: 
a feed-forward microphone (Park, Fig. 1A, Reference microphone MR10); 
a feedback microphone (Park, Fig. 1B, error microphone ME10); 
an output driver configured to receive an antinoise signal based on a combination of input from the feed-forward microphone and the feedback microphone (Park, Fig. 7, items LS10, ME10, MR10, SY10; ¶ [0089]) ; and 
an acoustic structure housing the output driver (Park, Fig. 32B Fig. 33A, item Z10) ; wherein 
a voice signal of a user of a noise cancelling earbud is generated using input from the feed-forward microphone and the feedback microphone (Park, in claim 2: “a sum of the reference noise (feed-forward) signal and the feedback signal to produce the antinoise signal.”) .  
Regarding claim 2 and 12, Park discloses all the limitations of claim 1 and 11 respectively.
Park as modified further discloses a  noise cancelling earbuds and method, wherein the feed-forward microphone is located outside the acoustic structure (Park, Fig. 33C, item Z40).  
Regarding claims 3 and 13, Park as modified discloses all the limitations of claim 1 and 11 respectively.
Regarding claims 1,Park as modified, further discloses a  noise cancelling earbuds, wherein the feedback microphone is located inside the acoustic structure (Park, Fig. 32B, item ME10). Disclose a device contained a noise cancelation 
More than it would haven obvious  
Regarding method claim 11 , park as modify meets all method limitation for the seam reason as rejection for claim 1.
Claims 5-7, 9-10, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110007907 A1).
Regarding claims 5, 10, 15 and 20, Park as modified discloses all the limitations of claim 1 and 11 respectively.
Park discloses a noise cancelling earbuds and method, wherein 
the feed-forward microphone, 
the feedback microphone, 
the output driver, and 
the acoustic structure are all part of a first earbud (see rejection of claim 1), and
since the device of Park as modified has two earbuds instead of one earbud, it would have been obvious that the added second earbud would have been added another set of circuitry which is the same as the first earbud so that active noise cancellation could have been effectively provided to the second ear of the user. 
Regarding claims 6 and 16, Park as modified discloses all the limitations of claim 5 and 15 respectively.

Regarding claims 7 and 17, Park as modified discloses all the limitations of claim 5 and 15 respectively.
Park as modified, further teaches comprising processing circuity contained within the first and second earbud (¶ [0086]: “a processor (e.g., a digital signal processor or DSP)”. 
Regarding claims 9 and 19, Park as modified  discloses all the limitations of claim 5 and 15 respectively.
Park as modified, teaches a voice signal of the user of the noise cancelling earbuds is generated by further using input from the additional feed-forward microphone and the additional feedback microphone (Fig. 18A, items SD10 (sidetone), SX10, SE10, SO10; ¶ [0108]: “based on information from error signal SE10 and information from a sum of reference noise signal SX10, …and desired sound signal SD10.” And ¶ [0104]: “mix antinoise signal with a desired sound signal SD10 to produce an audio output signal SO10 for reproduction by loudspeaker LS10 …sound signal SD10 is a sidetone signal that carries the user's own voice”).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110007907 A1), and further in view of Stiehl (US 20090103764 A1).
Regarding claim 4 and 14, Park as modified  discloses all the limitations of claim 1 and 11 respectively.
However, Park as modified fails to disclose an ear tip configured to seal the acoustic structure to an ear canal.
In an analogous field of endeavor, Stiehl discloses an ear tip configured to seal the acoustic structure to an ear canal (Stiehl, Fig. 1A, item 106, ¶ [0048]: “the ear tips can operate to substantially seal against a user's ear”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Stiehl with Park to provide a tight fit to the ear canal.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110007907 A1), and further in view of Ushakov (US 20140185821 A1).
Regarding claim 8 and 18, Park as modified  discloses all the limitations of claim 6 and 16 respectively.
However, Park fails to disclose  a module attached to the cord; and processing circuitry contained within the module.
In an analogous field of endeavor, Ushakov (US 20140185821 A1) discloses a module attached to the cord; and processing circuitry contained within the module (Ushakov, Fig. 11, items 3a, 3b, 4a, 4b, ¶ [0158]: “cord connection node, and they are additionally mechanically connected to each other”, Fig. 18, item 9, ¶ [0164]: electronic control unit” and Fig. 25, items 9 and 11, ¶ [0164]: “A signal processor processes audio signals, and controls and manages data streams”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ushakov with Park to provide a necklace and a pair of wired headphones and an electronic unit to that communicates with a mobile phone, satellite navigation system, computer or mobile station via a radio communications module.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654